Cohalan, J.,
concurs in part and dissents in part, with the following memorandum: As to the final two years, 1977/1978 and 1978/1979, I concur with the majority holding that we should reverse, on the law, and grant a new trial, with costs to abide the event. As to the first two years in the consolidated proceeding, however, I dissent and would affirm the judgment to that extent. The property was acquired by the current owners in 1974 at a price of $3,666,500. The improvements (a shopping mall) were erected in 1973. There is no evidence that it was anything but an arm’s length transaction. The parties stipulated that the percentage of full value at which real property was then assessed in the Town of Hyde Park for the tax year 1975/1976 was 87.66 and for 1976/1977 75.24. $3,666,500 at 87.66% imports an assessed value of $3,214,053.90. The town assessment was $2,283,500. $3,666,500 at 75.24% produces an assessed value of $2,758,674.60. The town assessment was $2,283,500. For the first two years of occupancy, the premises consisted, in effect, solely of “bricks and mortar” since there were not enough rentals for a proper income capitalization. The opinion posited by the real estate appraiser for the petitioners that the property was worth a great deal less than the purchase price is not'persuasive. For tax assessment purposes, it would not be fair or equitable to make the municipality a partner in the financial errors (if such were made) of the petitioners, with a consequent loss of tax revenue.